Exhibit 10.7

INTERCREDITOR AGREEMENT


THIS INTERCREDITOR AGREEMENT (this “Agreement”), dated as of June 17, 2010, is
made by BUNGE N.A. HOLDINGS, INC., a Delaware corporation (“Bunge”), ICM, INC.,
a Kansas corporation (“ICM”) and, upon execution of a counterpart signature page
to this Agreement, the trustee appointed under the Indenture (as defined below)
(the “Trustee”), as trustee and as attorney-in-fact for the Public Noteholders
(as defined below). Bunge, ICM and the Public Noteholders are each referred to
individually herein as a “Subordinated Noteholder” and, collectively, as the
“Subordinated Noteholders.”


RECITALS


A.           Bunge has provided credit facilities to Southwest Iowa Renewable
Energy, LLC (“SIRE”) pursuant to the terms of a (i) Revolving Credit Note dated
as of August 26, 2009 (the “Bunge Revolving Note”) in the original principal
amount of up to $10,000,000.00 and (ii) Subordinated Term Loan Note dated as of
June 17, 2010 (the “Bunge Subordinated Note”) in a principal amount of
$28,106,578.97.


B.           ICM has provided a term loan to SIRE pursuant to a Negotiable
Subordinated Term Loan Note (the “ICM Subordinated Note”), in an original
principal amount of $9,969,816.08.


C.            SIRE will offer to the public, including its existing members,
Series A Convertible Term Loan Notes (when issued, the “Public Subordinated
Notes”), pursuant to the terms of an Indenture to be executed by and between
SIRE and the Trustee (the “Indenture”), which Public Subordinated Notes will be
registered under the Securities Act of 1933, as amended, pursuant to a Form S-1
Registration Statement to be filed by SIRE with the Securities and Exchange
Commission.


D.           The Subordinated Noteholders desire to enter into this Agreement
for the purposes of establishing, amongst themselves, their respective rights
and obligations under the circumstances and on the terms and conditions
described herein.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the respective agreements
hereunder set forth, and subject to the conditions herein contained, the
Subordinated Noteholders hereby agree as follows:


1.           Definitions.  As used herein, the following terms have the meanings
set forth below:


“Enforcement” shall mean (a) for any Subordinated Noteholder to make any demand
for payment of, or accelerate the time for payment of, any Subordinated

 
 
 

--------------------------------------------------------------------------------

 

Indebtedness (other than any mandatory prepayment of the Bunge Subordinated Note
or the ICM Subordinated Note), (b) for any Subordinated Noteholder to commence
judicial enforcement of any rights or remedies under or with respect to any
Subordinated Debt Document, or to exercise any right to setoff, freeze or
otherwise appropriate any balances held by it for the account of SIRE or any
other property at any time held or owing by it to or for the credit or for the
account of SIRE for application to any Subordinated Indebtedness, or (c) the
commencement by, against or with respect to SIRE of any proceeding under any
bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law for the appointment of a
receiver for SIRE or its assets.
 
 
“Pro-Rata Share” shall mean, at any date of determination, as to any
Subordinated Noteholder, a fraction, the numerator of which is the outstanding
amount of Subordinated Indebtedness (including accrued interest) owed to such
Subordinated Noteholder and the denominator of which is the aggregate
outstanding amount of all Subordinated Indebtedness (including accrued interest)
owed to all Subordinated Noteholders (or a particular class of Subordinated
Noteholder, as the context may require).


“Public Noteholder” shall mean any holder of a Public Subordinated Note.


“Requisite Noteholders” shall mean, at any date of determination, (a)
Subordinated Noteholders holding Subordinated Indebtedness with an aggregate
Pro-Rata Share of at least fifty-one percent (51%) or (b) in the case of
subsection 2(a) of this Agreement, Public Noteholders with an aggregate Pro-Rata
Share (excluding Subordinated Indebtedness held by Bunge or ICM) of at least
fifty-one percent (51%), Bunge and ICM.


“SIRE Default” shall mean any “Event of Default” as defined in any Subordinated
Debt Document, or any other agreement or instrument evidencing, governing, or
issued in connection with the Subordinated Indebtedness, or any default under or
breach of any such agreement or instrument.


“Subordinated Debt Documents” shall mean the Bunge Revolving Note, the Bunge
Subordinated Note, the ICM Subordinated Note, each Public Subordinated Note and
all indentures, loan agreements, documents and other instruments executed in
connection therewith, as the same may be amended, restated, supplemented or
otherwise modified from time to time.


“Subordinated Indebtedness” shall mean all obligations, liabilities and
indebtedness of every nature of SIRE from time to time owed to the Subordinated
Noteholders pursuant to the Subordinated Debt Documents, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and from time
to time hereafter owing, due or payable, whether before or after the filing of a
proceeding under the Bankruptcy Code together

 
 
 
2

--------------------------------------------------------------------------------

 

with (a) any amendments, modifications, renewals or extensions thereof and (b)
any interest accruing thereon after the commencement of a proceeding, without
regard to whether or not such interest is an allowed claim.  The Subordinated
Indebtedness shall be considered to be outstanding whenever any loan commitment
or loan under a Subordinated Loan Document is outstanding.


2.           Amendments and Waivers of the Subordinated Debt Documents; Notices
to Subordinated Noteholders.


(a)           No Subordinated Noteholder shall amend, modify or waive the terms
of any Subordinated Debt Document so as to (i) change the terms of repayment of
any Subordinated Indebtedness, including without limitation any increases to
interest rates or changes to payment due dates, (ii) take a security interest in
any assets of SIRE or any third party as security for the obligations of SIRE
under any Subordinated Debt Document, or (iii) accept any guaranty of the
obligations of SIRE under any Subordinated Debt Document by a third party, in
each case without the prior written consent of the Requisite
Noteholders.  Nothing in this subsection 2(a) shall be deemed to prohibit (i)
any interest from being capitalized and added to the principal balance of any
Subordinated Indebtedness in accordance with the terms of the Subordinated Debt
Documents, (ii) any Subordinated Noteholder from converting any or all of the
Subordinated Indebtedness held by it into the applicable series of units in SIRE
upon the terms set forth in the Subordinated Debt Documents, (iii) Bunge from
accepting any prepayments required to be made by SIRE pursuant to the Bunge
Subordinated Note, (iv) ICM from accepting any prepayments required to be made
by SIRE pursuant to the ICM Subordinated Note, or (v) Bunge from accepting
payments of principal and interest on the Bunge Revolving Note.


(b)           Each Subordinated Noteholder hereby agrees to give prompt written
notice to the other Subordinated Noteholders of any SIRE Default occurring with
respect to any Subordinated Indebtedness owed to such Subordinated Noteholder,
any proposed redemption or prepayment (other than any prepayment required to be
made by SIRE pursuant to the Bunge Subordinated Note or the ICM Subordinated
Note or any prepayment by SIRE on the Bunge Revolving Note) of the Subordinated
Indebtedness owed to such Subordinated Noteholder or any receipt of any Excess
Payment (as defined herein) by such Subordinated Noteholder.


3.           Payments; Enforcement.


(a)           If SIRE repays or refinances all or any portion of the
Subordinated Indebtedness, or if any Subordinated Noteholder otherwise recovers
all or part of the principal and/or interest and/or other amounts due and owing
with respect to the Subordinated Indebtedness (other than, prior to an
Enforcement, any prepayment required to be made by SIRE pursuant to the Bunge
Subordinated

 
 
 
3

--------------------------------------------------------------------------------

 

Note or the ICM Subordinated Note and any payment or principal or interest on
the Bunge Revolving Note), the proceeds of said repayment or refinance or the
amount of principal, interest and other amounts repaid shall be distributed or
shared as follows:


(i)           first, in the event that such amount is received following an
Enforcement, to repayment of an Obligated Noteholder’s (as defined herein)
expenses incurred in accordance with the Enforcement pursuant to Section 3(e);


(ii)           second, to repayment of default interest to each Subordinated
Noteholder, pari passu in accordance with their respective Pro-Rata Share;


(iii)           third, to repayment of accrued interest (exclusive of default
interest) to each Subordinated Noteholder pari passu in accordance with their
respective Pro-Rata Share; and


(iv)           fourth, to repayment of principal to each Subordinated Noteholder
pari passu in accordance with their respective Pro-Rata Share.


(b)           The priorities set forth in subsection 3(a) shall apply in all
circumstances, including with respect to any distribution made involuntarily
following an Enforcement.


(c)           If any Subordinated Noteholder shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff, or
otherwise) in excess of the amount it is then entitled to received under the
terms of this Agreement (an “Excess Payment”), such Subordinated Noteholder
shall hold such Excess Payment in trust for the ratable benefit of the other
Subordinated Noteholders in accordance with the terms of this Agreement.


(d)           Notwithstanding anything to the contrary herein or in the
Subordinated Debt Documents, no Subordinated Noteholder shall commence any
Enforcement without the prior written consent of the Requisite Noteholders.  In
the event such consent is obtained, prompt written notice of the Enforcement
shall be given to all other Subordinated Noteholders.


(e)           All expenses, including, but not limited to, counsel fees and
court costs paid or incurred by a Subordinated Noteholder (an “Obligated
Noteholder”) in any action to collect any Subordinated Indebtedness following an
Enforcement authorized pursuant to subsection 3(d) shall be borne by the
Subordinated Noteholders in accordance with their respective Pro-Rata Share at
the time of the Enforcement.  Payment shall be made by each Subordinated
Noteholder to the Obligated Noteholder within five (5) days after receipt of
notice

 
 
 
4

--------------------------------------------------------------------------------

 

of demand for payment.  If not paid when due, such amounts shall bear interest
at a rate of ten percent (10%) per annum and shall be repaid first out of any
distribution pursuant to subsection 3(a)(i).


4.           Creditor Rights.  Nothing herein shall impair, as between SIRE and
any Subordinated Noteholder, the obligations of SIRE to pay all amounts owing as
provided in the Subordinated Debt Documents.


5.           Notice.  All notices and other communications hereunder shall be in
writing and shall be (i) personally delivered, (ii) transmitted by registered
mail, postage prepaid, or (iii) transmitted by telecopy, in each case addressed
to the party to whom notice is being given at its address as set forth below:


If to Bunge:
Bunge N.A. Holdings, Inc.
c/o Bunge North America, Inc.
11720 Borman Drive
St. Louis, MO  63146
Facsimile:  (314)292-2110
Attention:  General Manager, Biofuels


With copy to:
Bunge North America, Inc.
11720 Borman Drive
St. Louis, MO  63146
Facsimile:  (314)292-2119
Attention:  General Counsel


If to ICM:
ICM, Inc.
310 N. First St.
Colwich, KS 67030
Facsimile: (316)796-0570
Attention: General Counsel


If to any
Public
Noteholder:           c/o Trustee
see signature page hereto


or at such other address as may hereafter be designated in writing by that
party.  All such notices or other communications shall be deemed to have been
given on (i) the date received if delivered personally, (ii) the date of posting
if delivered by mail, or (iii) the date of transmission if delivered by
telecopy.

 
 
 
5

--------------------------------------------------------------------------------

 

6.           Trustee.  Any notice, demand, payment or other communication to be
made to any Public Noteholder pursuant to the terms of this Agreement shall be
deemed to be received by the applicable Public Noteholder to the extent received
by the Trustee in accordance with the terms of this Agreement.  The Trustee
shall hold any payment received hereunder in trust for the benefit of the
applicable Public Noteholder and cause any such notices, demands, payments or
other communications to be distributed in accordance with the terms of the
Indenture, including to any paying agent appointed pursuant to the Indenture.


7.           Headings.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.


8.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


9.           Severability.  In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.


10.           Termination of Agreement.  This Agreement shall remain in full
force and effect until the indefeasible payment in full in cash of all
Subordinated Indebtedness after which this Agreement shall terminate without
further action on the part of any party hereto.


11.           Applicable Law.  This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of
Iowa, without regard to conflicts of law principles.


12.           Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the Subordinated Noteholders and their respective
successors and assigns.


13.           Subordination.  The rights of the Subordinated Noteholders
pursuant to the Subordinated Debt Documents are subordinated to the rights of
SIRE’s senior lenders to the extent set forth in that Subordination Agreement,
dated on or about the date hereof, by and among the Subordinated Noteholders and
AgStar Financial Services, PCA.


[signature page follows]

 
 
 
6

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the year
and date first above written.
 

 
BUNGE N.A. HOLDINGS, INC.,
a Delaware corporation
         
 
By:
/s/ Todd A. Bastean        Name: Todd A. Bastean       Title: Vice President    
     

 
 

 
ICM, INC.,
a Kansas corporation
         
 
By:
/s/ Brian Burris       Name: Brian Burris       Title: Secretary & General
Counsel          


 


 
 
 

--------------------------------------------------------------------------------

 





The undersigned, the Trustee under that certain Indenture, dated as of [·],
2010, by and between the Trustee and Southwest Iowa Renewable Energy, LLC,
hereby executes and delivers this counterpart signature page to that certain
Intercreditor Agreement, dated as of [·], 2010, by and between Bunge N.A.
Holdings, Inc. and ICM, Inc., and agrees to be bound by all of the terms and
conditions set forth therein from and after the date hereof.
 
 

 
[·], as Trustee and as attorney-in-fact for the Public Noteholders
         
 
By:
        Name:       Title:     
 
Date:
 
     
Address for notices:


________________________
________________________
________________________
 



 






















[COUNTERPART SIGNATURE PAGE TO INTERCREDITOR AGREEMENT]

 
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT


The undersigned hereby acknowledges and agrees to the terms and provisions of
this Intercreditor Agreement. By executing this Acknowledgement, Southwest Iowa
Renewable Energy, LLC, through the undersigned authorized manager, agrees to be
bound by the provisions of the Intercreditor Agreement insofar as such
provisions relate to the relative rights of the Subordinated Noteholders thereto
as among such parties.  The undersigned further agrees that the terms of the
Intercreditor Agreement shall not give the undersigned any substantive rights
vis-à-vis the parties and does not affect the undersigned’s obligations under
the Subordinated Debt Documents.




SOUTHWEST IOWA RENEWABLE ENERGY, LLC,
an Iowa limited liability company


By: /s/ Brian T. Cahill
Name:  Brian T. Cahill
Title:  President









